DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 12/08/2020. As directed by the amendment: claim(s) 1, 8 and 10-15 has/have been amended, claim(s) 2-7 and 9 has/have been cancelled, and new claim(s) 16-18 has/have been added.  Thus, claims 1, 8 and 10-18 are presently pending in this application.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 2, the limitation “an internal combustion engine having an air inlet;” should be deleted from the claim since it appears to be repetitive.  
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Filter sensing module, control unit, filter removal detector, guiding structure, electronic circuitry, in claims 1, 8, 10-13, 16 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the iris shutter" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the end portion" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the filter sensing module" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Re claim 11, the claim sets forth an "air filter" in non-antecedent basis form in line 17, but claim 11 already sets forth an "air filter" earlier in the claim language. It is unclear to the Examiner whether these are the same or not. Appropriate correction is required. 
 Note, many of the claims also set forth structure in a non-antecedent basis manner where in fact the elements have already been introduced in a preceding claim. 
Claim 11 recites the limitation "the iris shutter" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Re claim 11, the limitations “a filter sensing module configure to: sense a presence of a correctly installed air filter having a filter identification and communication module” in lines 24-26 renders the claim in definite. It is unclear to the Examiner whether these are the same modules having already been recited earlier in the same claim. Appropriate correction is required.
Claim 13 recites the limitation "the iris shutter" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the end portion" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Re claim 13, the claim sets forth an "air filter" in non-antecedent basis form in line 27, but claim 13 already sets forth an "air filter" earlier in the claim language. It is unclear to the Examiner whether these are the same or not. Appropriate correction is required. 
Re claim 13, the claim sets forth "a filter identification and communication module embedded in an end portion of the air filter" in non-antecedent basis form in lines 32-33, but claim 13 already sets forth antecedent basis for these earlier in the claim language. It is unclear to the Examiner whether these are the same or not. Appropriate correction is required. 
Note, many of the claims also set forth structure in a non-antecedent basis manner where in fact the elements have already been introduced in a preceding claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Franz (US 2018/0056899 A1).
Re claim 11, Franz (‘899) discloses an air filter (e.g., filter element 102; see fig. 1a-1b; par. 0033 & 0035) [[for use in an air cleaning arrangement (e.g., filter housing 114) for cleaning air to be provided to an air inlet (see flow inlet and outlet 120, 120; fig. 1a; par. 0035) of an internal combustion engine (see par. 0035)]], the air filter comprising: 
the filter material of air, and preventing passage through the filter material of particles suspended in air; and 
a filter identification and communication module (e.g., wireless identification means 110 & 112; see fig. 1a-1b and par. 0033-0045) embedded in an end portion (fig. 11a-1b) of the air filter 102 and configured to communicate with a filter sensing module (e.g., read device 122; see fig. 1a-1b and par. 0033-0035) comprised  in an air filter housing (e.g., filter container 116), [[when the air filter is correctly installed in the air filter housing, the air filter housing comprising: 
4a filter housing inlet for receiving air; and 
a filter housing outlet for providing filtered air to the air inlet of the internal combustion engine when an air filter is arranged inside the air filter housing between the filter housing inlet and the filter housing outlet; and 
a closing arrangement controllable to be in each of a first state in which the filter housing outlet is closed by the closing arrangement, and a second state in which the filter housing outlet is open, the closing arrangement comprising: 
an electric motor connected to the iris shutter and controllable to open and close the iris shutter; 
the filter sensing module configured to: 
sense a presence of a correctly installed air filter having the filter identification and communication module embedded in the end portion of the air filter to communicate with the filter sensing module in the air filter housing; 
when the air filter has been installed, attempt to establish a connection with the filter identification and communication module in the air filter; and 
interrogate, if the connection can be established, the filter identification and communication module; and 
a control unit, configured to control, if the filter sensing module can establish, based on the interrogation, that the air filter is of the correct type, the electric motor to open the iris shutter.]] 
Please note that the claim language in brackets and underlined above have not been positively claimed to be part of the claimed “air filter”. It is duly noted that the preamble of claims 11-12 is reciting an “Air filter” that is intended for use in an air cleaning arrangement for cleaning to be provided to an air inlet of an internal combustion engine. Thus, the claim language in brackets and underlined above have not been given much patentable weight since it is merely intended use language. 
Since Franz teaches the claimed air filter having a filter material and a filter identification and communication module embedded in an end portion of the air filter and configured to communicate with a filter sensing module comprised in an air filter housing, Franz teaches the claimed “Air filter” in claims 11-12. 
As a side note, it is therefore recommended that the preamble of claims 11-12 be corrected to be somewhat similar to the other independent claims. 
 With respect to claim 12, the claim suffers from the same deficiency cited above. Please see the disclosure above for further details. Therefore, claim 12 is rejected for the same reasons as set forth above.
Allowable Subject Matter
Claims 1, 8, 10 and 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1 and 13, the prior arts made of record fails to teach the claimed closing arrangement having an electric motor and iris shutter for controlling the air filter outlet housing, as claimed in combination with other claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747